7

 

Exhibit 10.3. Non-Employee Director Stock Award Plan

Section 6. Grants of Class A Common Stock Awards of the Non-Employee Director
Stock Award Plan was amended in its entirety to read as follows:

“Grants of Class A Common Stock. On the business day next following the date of
the Annual Meeting of the Stockholders of Kelly held during each year during
which the Plan is in effect (the “Date of Grant”), each Non-employee Director
who was elected at that meeting or whose term continued thereafter as a Director
at such meeting shall be granted a number of shares of Class A common stock
which has a fair market value on the Date of Grant equal to 100% of the
Non-employee Director’s annual retainer fee then in effect, exclusive of meeting
or committee fees. Fair Market Value: means, for any given date, the closing
market price for a share of Company Stock as a Nasdaq Stock Market LLC security
reported by the National Association of Securities Dealers, Inc. Automated
Quotation System (“Nasdaq”) for that date (or, if no such prices are so reported
for such date, for the latest preceding date on which such sale prices were so
reported). If the Fair Market Value for a given date cannot be determined by
reference to Nasdaq, it shall be determined in good faith by the Committee.
Fractional shares resulting from this formula shall be rounded, up or down, to
the nearest whole share. The shares granted pursuant to this Plan shall be in
addition to, and not in lieu of, the Non-employee Director’s annual retainer
fee, meeting fees, or other compensation payable to each Non-employee Director
as a result of his or her service on Kelly’s Board of Directors.”